         Case 1:95-cr-00941-LAP Document 429 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

          -versus-                                95-CR-0941 (LAP)
                                                  02-CV-2308 (LAP)
PEDRO NARVAEZ,
                                                         ORDER
                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    In light of the Court of Appeals’ recent mandate

authorizing the filing of a successive 28 U.S.C. § 2255 motion,

counsel shall confer and inform the Court by letter no later

than September 10 how they propose to proceed.


SO ORDERED.

Dated:     August 31, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
